DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 – 9 are rejected on the ground of nonstatutory double patenting over claims 1 – 7 of U.S. Patent No. 10,593,327. Although the claims at issue are not identical, they are not patentably distinct from each other because adding inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the insertion of an element, e.g. “first response signal and second response signal”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Insertion of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Instant Application No. 16/742,350
U.S. Patent No. 10,593,327
1. A server, comprising:
     a storage, and
     at least one processor configured to:

     generate a response signal to the spoken voice signal based on a manual corresponding to the characteristic information of the display apparatus among a plurality of manuals stored in the storage, and
     transmit the response signal to the display apparatus,
     wherein the at least one processor is further configured to:
     based on the spoken voice signal being identified as a diagnosis signal requesting diagnosis of the display apparatus, diagnose the display apparatus based on the manual and transmit a result of the diagnosis to the display apparatus, and
     based on the display apparatus being diagnosed as an error state which can be autonomously solved, transmit a guide message for guiding a solving method for the error state to the display apparatus.

5. A display apparatus, comprising:
     a display;

a communicator configured to communicate with a server; and
a processor configured to:
based on the spoken voice being identified as a control signal for controlling the display apparatus, control the display to display a operation screen corresponding to the control signal,
based on the spoken voice being identified as a diagnosis signal for requesting diagnosis of the display apparatus, control the communicator to transmit a request signal corresponding to the diagnosis signal and characteristic information of the display apparatus to the server,
wherein the processor is further configured to:
     based on a response signal according to the request signal being received from the server through the communicator, identify whether the response signal is to perform diagnosis of the display apparatus or not, and
     control the display to display a response screen according to the response signal.

     a server configured to store a plurality of manuals; and
     a display apparatus configured to:

     based on the type of the spoken voice being a control signal for controlling an operation of the display apparatus, perform the operation corresponding to the control signal, and
     based on the type of the spoken voice being a signal for at least one of a query about a method of executing a function of the display apparatus and an operational state of the display apparatus, transmit characteristic information of the display apparatus and a spoken voice signal corresponding to the spoken voice of the user to the server,
     based on the type of the spoken voice being the signal for the query about the method of using the function of the display apparatus, wherein the server is configured to identify, based on the characteristic information, a manual corresponding to the display apparatus among the plurality of manuals, and      transmit a response signal corresponding to the spoken voice signal to the display apparatus based on the manual, the response signal corresponding to a guide message for guiding the method for executing the function of the display apparatus according to the manual, and the display apparatus is configured to display the guide message based on the response signal corresponding to the guide message being received from the server, and
     based on the type of the spoken voice being the signal for the operational state of the display apparatus, wherein the 

4. A display apparatus, comprising:
     a display;
     a voice recognizer;
     a communicator; and
     a processor configured to:
     identify a type of inquiry of a spoken voice of a user based on the spoken voice being recognized by the voice recognizer;
     based on the type of the spoken voice being a control signal for controlling an operation of the display apparatus, perform the operation corresponding to the control signal,
     based on the type of the spoken voice being a signal for at least one of a query about a method of executing a function of the display apparatus and an operational state of the display apparatus, control the communicator to transmit characteristic information of the display apparatus and 
based on a first response signal corresponding to a guide message for guiding the method for executing the function of the display apparatus being received, control the display to display the guide message based on the first response signal, and
     based on a second response signal corresponding to another guide message for guiding a solving method for the operational state of the display apparatus being received, control the display to display to display the another guide message based on the second response signal,
     wherein the server is configured to:
based on the type of the spoken voice being the signal for the query about the method of using the function of the display apparatus, identify, based on the characteristic information, a manual corresponding to the display apparatus among a plurality of manuals and transmit the first response signal corresponding to the spoken voice signal to the display apparatus based on the manual, and
based on the type of the spoken voice being the signal for the operational state of the display apparatus, identify, based on the characteristic information, the manual corresponding to the display apparatus among the plurality of manuals, identify, based on the manual, whether the operational state of the display apparatus is in an error state which is autonomously solved, and
transmit, to the display apparatus, the second response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al., (US Pub. 2002/0103582, herein after Ohmura) in view of Huang et al., (US Pub. 2013/0185072, herein after Huang).
Regarding Claim 1, Ohmura discloses a server, comprising:
 a storage, and at least one processor configured to (Fig. 1, Remote Troubleshooting Server 6, [0010][0051] a server for remote vehicle troubleshooting is connected through Internet 28 to various external computer; [0056]-[0058] database 20-26 storing model-specific information/manuals): 
receive a [spoken voice] signal corresponding to a [spoken voice] of a user being received by a display apparatus and characteristic information of the display apparatus ([0085] a server receives a request from a vehicle including trouble code, troubleshooting request, and etc., (Fig. 7, S3)), 
generate a response signal to the [spoken voice] signal based on a manual corresponding to the characteristic information of the display apparatus among a plurality of manuals stored in the storage (Fig. 7, S3 and S5, [0113]  identifying the received trouble code based on the data stored in the database 22 and deciding whether a detailed inspection of the trouble is necessary; Fig. 15, [0168]-[0170] the 
transmit the response signal to the display apparatus (Fig. 7, S6, [0114] the server transmits troubleshooting program to the display of vehicle).
wherein the at least one processor is further configured to: 
based on the spoken voice signal being identified as a diagnosis signal requesting diagnosis of the display apparatus, diagnose the display apparatus based on the manual and transmit a result of the diagnosis to the display apparatus ([0114][0116] When a detailed inspection is required, the server transmits the troubleshooting program which executed by the onboard computer 40 to carry out a detailed inspection (Fig. 7, S6 and S7); ([0015][0059][0085] vehicle receives a request from a user in the vehicle and transmits to server including trouble code, troubleshooting request, and etc. [0113][0119]  the server identifies the received trouble code, decides whether a detailed inspection of the trouble is necessary and transmits the inspection results to the vehicle (Fig. 7, S3, S5, S10)), and 
based on the display apparatus being diagnosed as an error state which can be autonomously solved, transmit a guide message for guiding a solving method for the error state to the display apparatus ([0015][0059][0085][0102] when a malfunction occurs, vehicle receives a request from a user in the vehicle and transmits to server including trouble code (e.g. “vehicle speech error”), troubleshooting request, and etc. [0114][0116] When a detailed inspection is required, the server transmits the troubleshooting program which executed by the onboard computer 40 to carry out a 
Ohmura does not explicitly teach the bracketed limitation, however, Huang does explicitly teach:
 [spoken voice]; and [a spoken voice recognized] ([0004][0038][0043] A voice command (VC) is received 502 by the input device 310 and recognized voice recognition module 320).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Server for remote vehicle troubleshooting as taught by Ohmura with voice recognition module as taught by Huang to obtain the information and perform the command spoken by user in order to provide convenience by user interface accessed verbally (Huang, [0068]).
Regarding Claim 2, Ohmura in view of Huang discloses the server as claimed in claim 1. And Ohmura further discloses: 
wherein the at least one processor is configured to transmit, based on the [spoken voice] signal being identified as a signal for a function of the display apparatus, the response signal including a guide message for guiding a method for executing the function on the display apparatus according to the manual corresponding to the display apparatus ([0114][0116] When a detailed inspection is required, the server transmits the troubleshooting program which executed by the onboard computer 40 to carry out a detailed inspection (Fig. 7, S6 and S7)).
Huang does explicitly teach the bracketed limitation:
[spoken voice] ([0004][0038][0043] A voice command (VC) is received 502 by the input device 310 and recognized voice recognition module 320).
Regarding Claim 3, Ohmura in view of Huang discloses the server as claimed in claim 1. And Ohmura further discloses: 
wherein the at least one processor is configured to transmit, based on the display apparatus being diagnosed as an error state which is not autonomously solved, the diagnosis result and the characteristic information of the display apparatus to a service center (Claim 3, [0119]-[0121] “making a servicing appointment and placing an order for required parts with a dealer and/or auto service shop based on the trouble particulars determined by the trouble particular determining device”).
Regarding Claim 4, Ohmura in view of Huang discloses the server as claimed in claim 1. And Ohmura further discloses: 
wherein the characteristic information of the display apparatus includes at least one of panel information, type information of the display apparatus, user region information, and use time information ([0163][0164] the server transmits guide program based on vehicle model).
Regarding Claim 5, Ohmura discloses a display apparatus, comprising: 
a display; a receiver configured to receive a [spoken voice] of a user; a communicator configured to communicate with a server (Fig. 2, display system 51, voice operation interface 45, 46 and [0015][0059][0085] vehicle receives a request from 
a processor configured to: 
based on the [spoken voice] being identified as a diagnosis signal for requesting diagnosis of the display apparatus, control the communicator to transmit a request signal corresponding to the diagnosis signal and characteristic information of the display apparatus to the server ([0015][0059][0085] vehicle receives a request from a user in the vehicle and transmits to server including trouble code, troubleshooting request, and etc.),
wherein the processor is further configured to: 
based on a response signal according to the request signal being received from the server through the communicator, identify whether the response signal is to perform diagnosis of the display apparatus or not ([0116][0119] executing by the onboard computer 40 to carry out a detailed inspection on the vehicle side (Fig. 7, S7), and the inspection results; [0113][0119]  the server identifies the received trouble code, decides whether a detailed inspection of the trouble is necessary and transmits the inspection results to the vehicle (Fig. 7, S3, S5, S10)), and 
control the display to display a response screen according to the response signal ([0166][0168] The troubleshooting guide program is transmitted from the remote troubleshooting server, stored in the onboard computer 40 and displayed on screen (Fig. 15, screens R1-R3)).
Ohmura does not explicitly teach the bracketed limitation, however, Huang does explicitly teach:

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Server for remote vehicle troubleshooting as taught by Ohmura with voice recognition module as taught by Huang to obtain the information and perform the command spoken by user in order to provide convenience by user interface accessed verbally (Huang, [0068]).
Regarding Claim 6, Ohmura in view of Huang discloses the display apparatus as claimed in claim 5. And Ohmura further discloses:
wherein the processor is configured to control, based on the response signal including one of a guide message and a diagnosis result, the display to display the one of the guide message and the diagnosis result ([0166][0168] The troubleshooting guide program is transmitted from the remote troubleshooting server, stored in the onboard computer 40 and displayed on screen (Fig. 15, screens  R1-R3)).
Regarding Claim 7, Ohmura in view of Huang discloses the display apparatus as claimed in claim 5. And Ohmura further discloses:
wherein the characteristic information of the display apparatus includes at least one of panel information, type information of the display apparatus, user region 
Regarding Claim 8, Ohmura discloses a control method of a display apparatus, the control method comprising: 
based on the [spoken voice] being identified as a diagnosis signal for requesting diagnosis of the display apparatus, transmitting a request signal corresponding to the diagnosis signal and characteristic information of the display apparatus to a server  ([0015][0059][0085] vehicle receives a request from a user in the vehicle and transmits to server including trouble code, troubleshooting request, and etc. [0113][0119]  the server identifies the received trouble code, decides whether a detailed inspection of the trouble is necessary and transmits the inspection results to the vehicle (Fig. 7, S3, S5, S10)),
based on receiving a response signal according to the request signal from the server, identifying whether the response signal is to perform diagnosis of the display apparatus or not ([0116][0119] executing by the onboard computer 40 to carry out a detailed inspection on the vehicle side (Fig. 7, S7), and the inspection results), and 
displaying a response screen according to the response signal ([0166][0168] The troubleshooting guide program is transmitted from the remote troubleshooting server, stored in the onboard computer 40 and displayed on screen (Fig. 15, screens R1-R3)).
Ohmura does not explicitly teach the bracketed limitation, however, Huang does explicitly teach:
recognizing a spoken voice of a user; identifying a type of the [spoken voice]; 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Server for remote vehicle troubleshooting as taught by Ohmura with voice recognition module as taught by Huang to obtain the information and perform the command spoken by user in order to provide convenience by user interface accessed verbally (Huang, [0068]).
Regarding Claim 9, Ohmura in view of Huang discloses the control method as claimed in claim 8. And Ohmura further discloses:
wherein based on the response signal including one of a guide message and a diagnosis result, displaying the one of the guide message and the diagnosis result ([0166][0168] The troubleshooting guide program is transmitted from the remote troubleshooting server, stored in the onboard computer 40 and displayed on screen (Fig. 15, screens  R1-R3)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659